Citation Nr: 1435174	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  09-33 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a cardiovascular disorder, as secondary to a service-connected anxiety reaction with depressed mood.

2.  Entitlement to service connection for a cardiovascular disorder, as secondary to a service-connected anxiety reaction with depressed mood.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from February 1952 to February 1954.

This appeal to the Board of Veterans' Appeals (Board) is from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran requested a hearing before a Veterans Law Judge, but since he failed to appear and did so without providing good cause, his request is deemed withdrawn.  38 C.F.R. § 20.702(d) (2013).

The petition to reopen the claim for service connection for a cardiovascular disorder is being granted, but because the underlying claim for service connection requires additional development, it is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an October 2005 rating decision, the RO denied service connection for a cardiovascular disorder.  The Veteran did not appeal.

2.  Additional evidence has been received since the October 2005 rating decision that relates to an unestablished fact necessary to substantiate the previously denied claim for service connection a cardiovascular disorder.


CONCLUSIONS OF LAW

1.  The October 2005 rating decision that denied service connection for a cardiovascular disorder is final and binding based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.201 (2013).

2.  The criteria are met for reopening the claim for service connection for a cardiovascular disorder, secondary to the service-connected psychiatric disorder.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Petition to Reopen the Claim for Service Connection

The October 2005 rating decision that denied service connection for a cardiovascular disorder, claimed as secondary to the service-connected anxiety reaction with depressed mood, was denied on the basis there was no evidence of a relationship between the Veteran's cardiovascular disorder and service or his service-connected psychiatric disability.  Since this decision was not appealed it became final and binding based on the evidence that was of record at that time.  See U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302. (2013).  Furthermore, no additional evidence was received within one year of this decision.  38 C.F.R. § 3.156(b) (2013).

VA may reopen and review a claim that has been previously denied, however, if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998). 

38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); but see also Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible" or to blindly accept, as true, assertions that are beyond the competence of the person making them).

The U. S. Court of Appeals for Veterans Claims (Veterans Court/CAVC) has held that the post-VCAA version of 38 C.F.R. § 3.156(a) created a "low threshold", and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4) , which "does not require new and material evidence as to each previously unproven element of a claim."  Id., at 120.  In Shade, the Court stated that, when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id., at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  In other words, the Court indicated that the post-VCAA version of 38 C.F.R. § 3.156(a) does not require that a claimant submit a medical opinion to reopen a claim.  Rather, if there is newly-submitted evidence of current disability that in connection with the prior evidence raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claim may be reopened.  This then triggers VA's duty to assist in providing the claimant with a VA examination.

As previously noted, the claim was initially denied on the basis that there was no evidence linking the cardiovascular disorder to the service-connected psychiatric disorder.  However, the June 2014 Informal Hearing Presentation from the Veteran's representative refers to information provided by the Cecil Textbook of Medicine that indicates psychosocial factors such as anger, anxiety, and depression have been associated with the occurrence or recurrence of cardiovascular disease.  Similar links were noted by the Center for Disease Control (CDC) and WebMD between poor sleep/sleep impairment and cardiovascular disease.  This evidence is new because it was not previously considered and it is considered material because it suggests a link between psychiatric disorders and heart disease.

Presuming the credibility of this evidence, it raises a reasonable possibility of substantiating the claim of entitlement to service connection for a cardiovascular disorder.  Accordingly, under the "low threshold" standard discussed in Shade, this evidence is sufficient to warrant reopening this claim.  38 C.F.R. § 3.156; Shade, 24 Vet. App. at 117.

Since, however, this newly-received evidence triggers the need for additional development, the underlying claim for service connection must be remanded rather than immediately readjudicate on its underlying merits.


ORDER

The petition to reopen the claim for service connection for a cardiovascular disorder is granted.


REMAND

Although the Veteran's representative provided information sufficient to reopen the claim for service connection, it is insufficient to grant the claim.  Therefore, a VA examination and medical opinion are necessary to determine whether the Veteran's psychiatric disorder caused or aggravated his cardiovascular disorder.

Additional treatment records should also be obtained, as set forth below.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Make arrangements to obtain the Veteran's complete VA treatment records (including any archived records), dated from February 1954 to May 1998; from November 1999 to August 2006; and from December 2012 forward.  This should include a request for any cardiac evaluation performed in approximately April 1977.  See VA Form 10-7131, dated April 13, 1977.

2.  Make arrangements to obtain the Veteran's complete treatment records from Dr. Farr in Needham, MA.

3.  Make arrangements to obtain the Veteran's complete treatment records from Dr. Cadigan and/or Norwood Hospital, to include any cardiac evaluation conducted in 1984.

4.  Once the above development is completed, arrange for a VA cardiovascular examination of the Veteran.

a) The claims file, including a complete copy of this remand and all pertinent records stored electronically (i.e., in Virtual VA and VBMS) not located in the paper file must be made available to and reviewed by the examiner. 

b) A complete history should be obtained from the Veteran.  All indicated tests should be performed and findings reported in detail.

c)  The examiner must comment on the likelihood (very likely, as likely as not, or unlikely) that the cardiovascular disorder was caused by the service-connected psychiatric disorder, which has been rated as 100 percent disabling since 2000.

d)  If the cardiovascular disorder was not caused by the psychiatric disorder, then the examiner must comment on the likelihood that it was aggravated (i.e., permanently worsened beyond natural progression) by the service-connected psychiatric disorder.

e)  In rendering this opinion, the examiner must not only explain and discuss the underlying rationale for the opinions but also comment on the information in the June 2014 Informal Hearing Presentation that essentially indicates there are links between psychiatric disorders/symptoms and cardiovascular disorders.

5.  Next, review the examination report to ensure it includes all requested information, especially responses to the questions specifically asked, and, if not, return the report to the examiner for correction and all necessary additional information.  38 C.F.R. § 4.2.
 
6.  Finally, readjudicate the claim in light of this and all other additional evidence.  If the benefit continues to be denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


